United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3640
                         ___________________________

                          Kelly L. Smith; Karla G. Smith

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

 Central Platte Natural Resources District, also known as CPNRD; Dick Mercer,
 the following individually and in their official capacity as Central Platte Natural
 Resources Board members; Jay Richeson, the following individually and in their
    official capacity as Central Platte Natural Resources Board members; Bryan
 Ketson, the following individually and in their official capacity as Central Platte
Natural Resources Board members; Dwayne Margrits, the following individually
and in their official capacity as Central Platte Natural Resources Board members;
   Bill Vasey, the following individually and in their official capacity as Central
    Platte Natural Resources Board members; Marvion Reichert, the following
   individually and in their official capacity as Central Platte Natural Resources
   Board members; Steve Sheen, the following individually and in their official
 capacity as Central Platte Natural Resources Board members; Keith Stafford, the
   following individually and in their official capacity as Central Platte Natural
 Resources Board members; Bob Schanou, the following individually and in their
 official capacity as Central Platte Natural Resources Board members; Jim Shiers,
 the following individually and in their official capacity as Central Platte Natural
Resources Board members; Jim Bendfeldt, the following individually and in their
    official capacity as Central Platte Natural Resources Board members; Mick
Reynolds, the following individually and in their official capacity as Central Platte
Natural Resources Board members; Jerry Milner, the following individually and in
 their official capacity as Central Platte Natural Resources Board members; Jerry
  Wiese, the following individually and in their official capacity as Central Platte
Natural Resources Board members; Ed Stoltenberg, the following individually and
   in their official capacity as Central Platte Natural Resources Board members;
  Leroy Arends; Alicia Haussler, the following individually and in their official
    capacity as Central Platte Natural Resources Board members; Ed Kyes, the
   following individually and in their official capacity as Central Platte Natural
 Resources Board members; Ladd Reeves, the following individually and in their
  official capacity as Central Platte Natural Resources Board members; Charles
 Maser, the following individually and in their official capacity as Central Platte
Natural Resources Board members; Barry Obermiller, the following individually
and in their official capacity as Central Platte Natural Resources Board members;
 Lyndon Vogt, the following individually and in their official capacity as Central
 Platte Natural Resources District Employees- General Manager; Jesse Mintken,
 the following individually and in their official capacity as Central Platte Natural
Resources District Employees - GIS Coordinator; Luke Zakrzewski, the following
   individually and in their official capacity as Central Platte Natural Resources
  District Employees- GIS Image Analyst; Brian Keiser, individually and in his
       official capacity as a Central Platte Natural Resources Board member

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                           Submitted: August 23, 2018
                             Filed: August 27, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.




                                         -2-
      Kelly Smith and Karla Smith appeal after the district court1 dismissed their
claims against the Central Platte Natural Resources District, its board members, and
several of its employees. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       The Smiths argue that the district court procedurally erred in considering a
successive Federal Rule of Civil Procedure 12(b) motion to dismiss, which they
contend violated Federal Rule of Civil Procedure 12(g)(2). Upon careful de novo
review, this court finds no basis for reversal. See Kuelbs v. Hill, 615 F.3d 1037, 1041
(8th Cir. 2010) (district court’s interpretation of Federal Rules of Civil Procedure is
reviewed de novo). As to the defenses and objections raised by defendants in their
successive Rule 12(b) motion, all had been asserted in an earlier motion to dismiss,
except for an abstention argument based on Burford v. Sun Oil Co., 319 U.S. 315
(1943), which the district court had authority to consider sua sponte. See Fed. R. Civ.
P. 12(g)(2) (generally prohibiting filing of successive Rule 12 motion “raising a
defense or objection that was available to the party but omitted from its earlier
motion”); Leyse v. Bank of Am. Nat’l Ass’n, 804 F.3d 316, 320 (3d Cir. 2015) (Rule
12(g)(2) “is intended to eliminate unnecessary delay at the pleading stage by
encouraging the presentation of an omnibus pre-answer motion in which the
defendant advances every available Rule 12 defense simultaneously rather than
interposing these defenses and objections in piecemeal fashion.”); cf. Int’l Coll. of
Surgeons v. City of Chi., 153 F.3d 356, 360-61 (7th Cir. 1998) (appellate court may
raise Burford doctrine sua sponte); Grimes v. Crown Life Ins. Co., 857 F.2d 699,
706-07 (10th Cir. 1988) (same; collecting cases).

      The judgment is affirmed.
                     ______________________________


      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -3-